Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2 and 4-8  are rejected under 35 U.S.C. 103 as being unpatentable over Adelmann 4252922 in view of Takimoto 2014/0350148.
Adelmann exemplifies (#8) a blend of 92 parts polycarbonate with 8 parts of a polyethercarbonate. The polyethercarbonate was formed from polyethylene oxide glycol (ie applicant’s “B2”), bisphenol A (ie applicant’s “B1”) and phosgene (col 6 line 25-30). This polymerization would place a carbonate linkage between the bisphenol A and polyether (see Adelmann’s formula II b).
This example lacks a phosphorous stabilizer. However, phosphorous stabilizers are well known for polycarbonate compositions. Takimoto (abstract; tables) show phosphites stabilize blends of polycarbonates with polyethercarbonates.
It would have been obvious to include a phosphite stabilizer in Adelmann’s blend for the expected benefit.


The polyether can have a Mw up to 20,000 (col 4 line 21) which encompasses 600-8,000.
Production of the polyethercarbonate used 4.5kg BPA and 5.25kg of the polyether.
The polyether may be a polytetrahydrofuran diol (col 4 line 25) which provides tetramethylene ether units.
Takimoto (abstract; tables) teaches an epoxy stabilizer should be used in combination with the phosphite.
The composition is useful as shaped articles having transparency (Adelmann’s abstract). 

Claims 1,2,4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks CA2083878 in view of Takimoto 2014/0350148.
Wicks exemplifies (page 14 line 23-26) blending Makrolon3200 (ie applicant’s “polycarbonate”) with block oligomer. The block oligomers have the formula of page 14 line 5. The “Ar” of the formula were bisphenol A (see page 13 line 4,12,20). Therefore, these block oligomers meet applicant’s “B” when a polyether is the “residue” depicted in the formula.
A 10% “masterbatch” of the series IV polypropylene glycol based block oligomer with Makrolon3200 (page 15 line 25) was made which meets applicant’s 10pph “B”.
This example lacks a phosphorous stabilizer. However, stabilizers (page 12 line 21) are suggested by Wicks. Phosphite stabilizers are well known for polycarbonate 
It would have been obvious to include a phosphite stabilizer in Wicks’ blend for the expected benefit.

In regards to applicant’s dependent claims:
The polypropylene glycol has 5-500 repeat units (page 13 line 26) which results in a Mw of 308-29,000 (col 4 line 21) which encompasses 600-8,000. Wicks prefers 1,500-4,000 (claim 8).
The formula of the oligomeric polycarbonate (page 14 line 5) has six “Ar” (ie six bisphenol A units) per mol of the polypropylene glycol. Six bisphenol A units would have weight of 1368g/mol. Given the preferred Mw of the polypropylene glycol (ie 1500-4000g/mol), applicant’s B2/B1 ratio is easily met.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks CA2083878 in view of Takimoto 2014/0350148.
Wicks (abstract) teaches producing a block oligocarbonate, followed by blending with polycarbonate (ie applicant’s “polycarbonate”). The block oligocarbonate (page 10,11) has the formula of (I) or (II) or (III). Each of these formulas have an “Ar” bonded to the “residue” through a carbonate group. The “Ar” is preferably from bisphenol A (page 5 line 22; page 13’s formulas). The residue may be a polyether (page 7 line 20; page 13’s formulas). Therefore, Wicks’ block oligomer qualifies as applicant’s “B”. 

Stabilizers (page 12 line 21) are suggested by Wicks, but phosphorus stabilizers are not named. Phosphite stabilizers are well known for polycarbonate compositions. Takimoto (abstract; tables) show phosphites stabilize blends of polycarbonates with polyethercarbonates.
It would have been obvious to include a phosphite stabilizer in Wicks’ blend for the expected benefit.

In regards to applicant’s dependent claims:
The block oligocarbonate may have a Mw of 8,000 (page 13 line 18).
The polyether may be polytetramethylene ether (page 13 line 6).
The material is useful for moldings (page 12 line 19). Presumably, the moldings would be transparent and would qualify as an “optical” article.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhein 5308489 in view of Takimoto 2014/0350148.

Dhein suggests the inclusion of stabilizers (col 5 line 28), but phosphorus stabilizers are not named. However, phosphorous stabilizers are well known for polycarbonate compositions. Takimoto (abstract; tables) show phosphites stabilize blends of polycarbonates with polyethercarbonates.
It would have been obvious to include a phosphite stabilizer in Dhein’s blend for the expected benefit.

In regards to applicant’s dependent claims:
The polyether (see Dhein’s claim 1) has a Mw of 4,000-20,000.
The polyethercarbonate has a Mw of 10,000-350,000 (see Dhein’s claim 1).
The polyether is 25-90% of the polyethercarbonate (col 4 line 36).
The material is useful for moldings (col 1 line 12; col 7 line 49). Presumably, the moldings would be transparent and would qualify as an “optical” article.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP05339359 in view of Takimoto 2014/0350148.
JP05339359 (abstract) produces an antistatic polyethercarbonate by reacting an HO- terminated polyalkylene oxide, dihydroxyphenol and carbonate precursor. The dihydroxyphenol may be bisphenol A (see abstract). Such a polyethercarbonate meets 
JP05339359 suggests the inclusion of stabilizers (paragraph 35), but phosphorus stabilizers are not named. However, phosphorous stabilizers are well known for polycarbonate compositions. Takimoto (abstract; tables) show phosphites stabilize blends of polycarbonates with polyethercarbonates.
It would have been obvious to include a phosphite stabilizer in JP05339539’s blend for the expected benefit.

In regards to applicant’s dependent claims:
The polyether (see Dhein’s claim 1) has a Mn of 200-20,000 which overlaps applicant’s Mw.
The polyethercarbonate has a Mn of 5,000-500,000 (paragraph 31) which overlaps applicant’s Mw.
The ratio of dihydroxyphenol to polyether in the polyethercarbonate is 0-90 to 100-10.
The polyether can be polytetramethylene oxide (paragraph 12).
The material is useful for moldings (col 1 line 12; col 7 line 49). Presumably, the moldings would be transparent and would qualify as an “optical” article.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        12/3/21